DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         PAUL A. JACKSON,
                             Appellant,

                                    v.

  WELLS FARGO BANK NATIONAL ASSOCIATION, as Trustee for the
   Pooling and Servicing Agreement, Dated as of November 1, 2005
        Securitized Asset Backed Receivables, LLC 2005-HE1,
                              Appellee.

                              No. 4D21-1913

                          [January 6, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Judge; L.T. Case No. 18-15025 CACE (11).

  Paul A. Jackson, North Lauderdale, pro se.

  Brian Pantaleo of Greenberg Traurig, P.A., West Palm Beach, for
appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, CIKLIN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.